  Case: 2:20-cv-02295-MHW-EPD Doc #: 17 Filed: 06/08/20 Page: 1 of 8 PAGEID #: 82




                           IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION

RICHARD DUNCAN,

                  Plaintiff,                              CASE NO: 2:20-cv-02295

                     v.                                   JUDGE MICHAEL H. WATSON

FRANK LaROSE, in his official capacity                    MAGISTRATE JUDGE DEAVERS
    As Secretary of State of Ohio, et al.

                 Defendants



          MOTION TO DISMISS OF DEFEDANT OHIO GOVERNOR MIKE DeWINE


          Pursuant to Federal Rule of Civil Procedure 12(B)(6), Defendant Ohio Governor Mike

DeWine respectfully moves this Court to dismiss Plaintiff’s claims against him. For the reasons

explained in greater detail in the attached memorandum in support, Plaintiff’s claims fail as a matter

of law.

                                             Respectfully submitted,

                                             DAVE YOST
                                             Ohio Attorney General

                                             /s/ Halli Brownfield Watson
                                             HALLI BROWNFIELD WATSON (0082466)
                                             HEATHER BUCHANAN (0083032)
                                             Assistant Attorneys General
                                             Constitutional Offices Section
                                             30 E. Broad Street, 16th Floor
                                             Columbus, Ohio 43215
                                             Tel: 614-466-2872; Fax: 614-728-7592
                                             halli.watson@ohioattorneygeneral.gov
                                             heather.buchanan@ohioattorneygeneral.gov

                                             Counsel for Defendant Ohio Governor Mike DeWine
Case: 2:20-cv-02295-MHW-EPD Doc #: 17 Filed: 06/08/20 Page: 2 of 8 PAGEID #: 83




                             MEMORANDUM IN SUPPORT

I.     Introduction and Plaintiff’s allegations against Governor DeWine.

       Plaintiff Richard Duncan seeks to have his name on the November 2020 general

election ballot as an independent presidential candidate. He is challenging the application of

Ohio’s statutory signature requirements for ballot access during the current COVID-19

pandemic. In summary, Plaintiff claims that he has been unable to collect the required

number of signatures to have his name on the general election ballot because of the pandemic

and stay-at-home orders. Plaintiff alleges that enforcement of Ohio’s election laws during the

COVID-19 pandemic violates his free speech and associational rights under the First

Amendment and his right to equal protection under the Fourteenth Amendment. Plaintiff sues

Ohio Governor Mike DeWine, Ohio Secretary of State Frank LaRose, and the Ohio General

Assembly, seeking declaratory and injunctive relief.

       Plaintiff wrongly names Governor DeWine as a party to this action. Plaintiff’s claims

against Governor DeWine are premised on the incorrect notions that Governor DeWine issued

the stay-at-home orders and that those orders prohibited him from continuing his signature

gathering efforts. He alleges that “Ohio’s ballot access procedure, in combination with

Governor DeWines (sic.) recent orders on the Covid 19 virus violates rights guaranteed to him

by the 1st and 14th Amendments to the U.S. Constitution.” Doc. 1, Compl., PageID # 1-2.

According to the Complaint, Plaintiff stopped gathering signatures mid-March of this year

because of “comments from voters that it is not safe to be touching pens, etc. and being too

close, and from Governor DeWine’s and President Trump’s orders on the Covid 19 virus.”

Id. at ¶ 19, PageID # 5. He alleges that he has collected “a substantial number” of signatures,

but not enough to obtain ballot access. Id. at ¶ 14, PageID # 4. According to Plaintiff,


                                              1
Case: 2:20-cv-02295-MHW-EPD Doc #: 17 Filed: 06/08/20 Page: 3 of 8 PAGEID #: 84




“Governor DeWine’s orders have made it impossible for candidates to safely obtain the

required number of signatures by August 5th 2020.” Id. at ¶ 23, PageID # 5. He incorrectly

alleges that the stay-at-home orders “do not create an exception for political candidates.” Id.

at ¶ 20, PageID # 5.

         Plaintiff’s allegation that Governor DeWine issued the stay-at-home orders is simply

wrong.     All orders imposing limitations on certain activity such as public gatherings,

maintaining a distance of six feet, and staying at home, were issued by Ohio Department of

Health Director Dr. Amy Acton, pursuant to her authority under R.C. 3701.13 to “make

special or standing orders or rules . . . for preventing the spread of contagious or infectious

diseases.” See, e.g., “Order to Limit and/or Prohibit Mass Gatherings in the State of Ohio,”

https://coronavirus.ohio.gov/static/publicorders/Director-of-Health-Gatherings-Order.pdf (last

accessed June 3, 2020). Indeed, all of Dr. Acton’s orders are prefaced with the following

statement of authority: “I, Amy Acton, MD, MPH, Director of the Ohio Department of Health

(ODC), pursuant to the authority granted to me in R.C. 3701.13 ‘to make special orders. . . for

preventing the spread of contagious or infectious diseases’ Order the following. . .” Id.

         The motion to dismiss filed by the Secretary of State outlines these orders. Doc. 14,

Secretary of State’s Mot. to Dismiss, PageID # 49-51. As explained more fully in that

motion, all of these orders provided exceptions for First Amendment protected activities, like

Plaintiff’s signature gathering. Id. Thus, none of the Director’s orders have prevented

Plaintiff from gathering signatures for his nominating petition. Id. See also Thompson v.

DeWine, No. 20-3526, 2020 U.S. App. LEXIS 16650, at *9 (6th Cir. May 26, 2020).




                                               2
Case: 2:20-cv-02295-MHW-EPD Doc #: 17 Filed: 06/08/20 Page: 4 of 8 PAGEID #: 85




       In short, Plaintiff’s only allegations against the Governor are simply wrong and there

is no claim against him. For these reasons and those explained more fully below, this Court

should dismiss Plaintiff’s claims against Governor DeWine.

II.    Law and Argument.

       A.      Motion to dismiss standard.

       Rule 12(b)(6) provides for dismissal based on failure to state a claim. To survive a

motion to dismiss under Rule 12(b)(6), “a complaint must allege sufficient facts that, accepted

as true, ‘state a claim to relief that is plausible on its face.’” Strayhorn v. Wyeth Pharm., Inc.,

737 F.3d 378, 387 (6th Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In evaluating a motion to dismiss

under Rule 12(b)(6), the Court “must accept all of Plaintiffs’ well-pleaded factual allegations

as true and construe them in a light most favorable to Plaintiffs.” Alshaibani v. Litton Loan

Servicing, LP, 528 F. App’x 462, 463-64 (6th Cir. 2013). The Court, however, need not

accept “legal conclusions or unwarranted factual inferences,” and “a formulaic recitation of

the elements of a cause of action will not do.”          Id.   (quotations omitted).    “[F]actual

allegations in the complaint need to be sufficient to give notice to the defendant as to what

claims are alleged, and the plaintiff must plead ‘sufficient factual matter’ to render the legal

claim plausible, i.e., more than merely possible.” Fritz v. Charter Twp. of Comstock, 592

F.3d 718, 722 (6th Cir. 2010) (quoting Iqbal, 556 U.S. at 678).




                                                3
Case: 2:20-cv-02295-MHW-EPD Doc #: 17 Filed: 06/08/20 Page: 5 of 8 PAGEID #: 86




       B.      Plaintiff’s claims against Governor DeWine fail as a matter of law.

       Because Plaintiff’s allegations against Governor DeWine are simply wrong as shown

by public records, Governor DeWine should be dismissed. As explained above, Plaintiff

generally complains about Governor DeWine’s orders and contends they prohibited him from

collecting signatures. See, e.g., Doc. 1, ¶¶ 19, 20, 24, 31, PageID # 5-7. But, as explained

above, those orders were not issued by Governor DeWine and they did not prohibit his

signature collection efforts. These orders, while not attached to Plaintiff’s Complaint, may be

considered on a motion to dismiss because they are public records, are referred to in the

Complaint, and are central to Plaintiff’s claims. Bassett v. Nat’l Collegiate Athletic Ass’n,

528 F.3d 426, 430 (6th Cir. 2008) (“When a court is presented with a Rule 12(b)(6) motion, it

may consider the Complaint and any exhibits attached thereto, public records, items appearing

in the record of the case and exhibits attached to defendant’s motion to dismiss so long as they

are referred to in the Complaint and are central to the claims contained therein.”); Commercial

Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007) (“A court may

consider matters of public record in deciding a motion to dismiss without converting the

motion to one for summary judgment.”). “If allegations in the Complaint are contradicted by

public records or other evidentiary materials of which the court may take judicial notice, the

court is not bound to accept those allegations as true.” Price v. O’Donnell, No. 18-cv-13078,

2019 U.S. Dist. LEXIS 179887, *14 (E.D.Mich. Sep. 27, 2019), citing Michigan Millers Mut.

Ins. Co. v. Travelers Indem. Co. of Connecticut, No. 16-11767, 2016 U.S. Dist. LEXIS

168151, 2016 WL 7100539, at *5 (E.D.Mich. Dec. 6, 2016). Because Plaintiff’s allegations

against the Governor are wrong as shown by public records, Governor DeWine should be

dismissed.


                                               4
Case: 2:20-cv-02295-MHW-EPD Doc #: 17 Filed: 06/08/20 Page: 6 of 8 PAGEID #: 87




        Because Governor DeWine is not a proper party, he should be dismissed on that basis

alone. But Plaintiff’s claims against the Governor fail for the additional reason that he does

not request any relief related to the stay-at-home orders (assuming arguendo that they were

issued by the Governor). See generally Doc. 1., Prayer for Relief, PageID # 8. To the extent

his claims against Governor DeWine are premised on the idea that Governor DeWine issued

the stay-at-home orders, Plaintiff is not even asking for any relief from them. Nor could he,

as the stay-at-home order was rescinded on May 20, 2020. “Director’s Order that Rescinds

and      Modifies        Portions       of      the      Stay       Safe      Ohio        Order,”

https://coronavirus.ohio.gov/static/publicorders/Stay-Safe-Partial-Rescission.pdf            (last

accessed June 3, 2020). A case that has become moot due to the occurrence of some event

fails to satisfy the case or controversy requirement of Article III. U.S. Const. Art. III, § 2;

North Carolina v. Rice, 404 U.S. 244, 246 (1971); Carras v. Williams, 807 F.2d 1286, 1289

(6th Cir.1986). “Simply stated, a case is moot when the issues presented are no longer ‘live’

or the parties lack a legally cognizable interest in the outcome.” UAW v. Dana Corp., 697

F.2d 718, 720-21 (6th Cir. 1983) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)).

Here, Plaintiff no longer has a “legally cognizable interest” in relief related to the stay-at-

home orders because they have been rescinded. Therefore, any claim against those orders is

moot.

        Finally, Plaintiff’s claims fail for other reasons as well. The Secretary of State’s

Motion to Dismiss argues that Plaintiff’s claims fail for the additional reasons that Plaintiff

lacks standing, this Court cannot grant the requested relief, his alleged injury is not caused by

any state action, and that his claims that Ohio’s ballot access laws are unconstitutional in light

of the pandemic and that his equal protection rights have been violated fail as a matter of law.


                                                5
Case: 2:20-cv-02295-MHW-EPD Doc #: 17 Filed: 06/08/20 Page: 7 of 8 PAGEID #: 88




Doc. 14, PageID # 55-61. The Governor incorporates those arguments herein by reference.

III.   Conclusion.

       For the foregoing reasons, Defendant Ohio Governor Mike DeWine respectfully

requests that this Court dismiss Plaintiff’s claims against him.

                                              Respectfully submitted,

                                              MICHAEL DEWINE
                                              Ohio Attorney General

                                              /s/ Halli Brownfield Watson
                                              HALLI BROWNFIELD WATSON (0082466)
                                              HEATHER BUCHANAN (0083032)
                                              Assistant Attorneys General
                                              Constitutional Offices Section
                                              30 E. Broad Street, 16th Floor
                                              Columbus, Ohio 43215
                                              Tel: 614-466-2872; Fax: 614-728-7592
                                              halli.watson@ohioattorneygeneral.gov
                                              heather.buchanan@ohioattorneygeneral.gov

                                              Counsel for Defendant Ohio Governor Mike
                                              DeWine




                                                6
Case: 2:20-cv-02295-MHW-EPD Doc #: 17 Filed: 06/08/20 Page: 8 of 8 PAGEID #: 89




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Defendant’s Motion to

Dismiss was filed with the Court and served by regular U.S. mail and electronic mail, on June

8, 2020 to the following:

       Richard Duncan
       1101 East Blvd
       Aurora, OH 44202
       duncan2016president@gmail.com
       Pro se Plaintiff

                                            /s/ Halli Brownfield Watson
                                            HALLI BROWNFIELD WATSON (0082466)
                                            Assistant Attorney General




                                             7
